Mackintosh, J.
(dissenting)—To have the acts complained of in this case constitute a nuisance, under § 943, Rem. Code, they must be acts (1) injurious to health; or (2) indecent; or (3) offensive to the senses, or (4) an obstrhction to the free use of the property so as to essentially interfere with the comfortable enjoyment of the life and property. It is conceded that the acts do not come within classifications 1, 2 or 3, but it is held that such acts amount to an obstruction of the free use of the property so as to essentially interfere with its coprfortable enjoyment. I cannot agree with such a result. For the trivial encroachment of the branches of a tree, and the growth of a few vines under a fence do not appear to me to amount to such an obstruction as to essentially interfere with the respondents’ comfortable enjoyment of théir property, and are not such circumstances as will entitle respondents, under § 944, Rem. Code, to institute an action, it being provided in that section that the action may be brought by a person whose property is injuriously affected or whose personal enjoyment is lessened.
I agree with the writer of the opinion in his characterization of this action as vexatious, and I think that the statutes on nuisances are hardly susceptible of the interpretation given them, which has rendered the action not only vexatious but successful.
I therefore dissent.
Bridges, J., concurs with Mackintosh, J.